DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 2 and 10 are objected to because of the following informalities:  Claims recite an open-ended clause “the first member attachable to the second member” (penultimate lines of the claims), which produce ambiguity, since it’s not clear whether said first member is actually attached to said second member or not.  A language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2103(I)(C ) and MPEP 2111.04). Applicant must amend the aforementioned limitations accordingly, e.g., “attached ”, etc. 
Furthermore, claims recite different limitations while referring to the same elements of the claimed apparatus, e.g., “the components” (claim 5) vs. “the plurality of components” (claim 2). Applicant is required to use uniform terminology throughout the claims.
 	Appropriate corrections are required. Applicant’s cooperation is requested in correcting of any remaining problems of which Applicant may become aware in the claims.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  of U.S. Patent No. 10, 916, 934 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the following:
Regarding the independent claims 2, 10, and 15, the limitations of the claims are anticipated by the limitations of claims 1 and 7 of the reference patent, except that the claims 1 and 7 of the reference patent recite the “ends of internal power lines”, whereas  claims 2, 10, and 15 of the instant application recite the “first ends of internal power lines” and “second ends of internal power lines”, wherein said “first (second) ends” are  “opposite” to each other. However, it’s a well-known fact that power lines have opposite (i.e., first, second) ends which are connected to electrical components of the electrical circuit in order to interconnect said components (in the instant case the “power output lines” and the “overcurrent protection device busbar”) . Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filling date of the claimed invention to deduce from the combined subject matter of clams 1 and 7 of the reference patent that the “ends of internal power lines” are the “first ends of internal power lines” and “second ends of internal power lines”, wherein said “first (second) ends” are  “opposite” to each other, as recited in claims 2, 10, and 15 of the instant application. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
	Furthermore, claim 3 of the instant application is anticipated by claim 1 of the reference patent, claims 4-9 of the instant application are anticipated by claims 3-6 and 8, respectively, of the reference patent. Further, claims 11-14 of the instant application are anticipated by claims 2-4 and 13, respectively, of the reference patent. Further, claim 16 of the instant application anticipated by claims 1 and 3 of the reference patent, and claims 18-21 of the instant application are anticipated by claims 1, 2, 5, and 6, respectively, of the reference patent.

Conclusion

The additional references made of record and not relied upon are considered pertinent to Applicant's disclosure, because of the teachings of various power distribution panels and systems, some implemented as modular units.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835